DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Response to Amendment
This Office Action is in response to an amendment filed on 5/17/2021. As directed by the amendment, claims 3, 6, and 14-15 were canceled, claims 1-2, and 12-13 were amended, and claims 18-19 were added. Thus, claims 1-2, 4-5, 7-13, and 16-19 are pending for this application.
 
 Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 13, and 16-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sterman (US 2016/0053410).
Regarding claim 13, Sterman discloses (Fig. 13-16) a method of forming a support member for use in a sealing assembly of a patient interface device for delivering a flow of a breathing gas to the airway of a patient, the method comprising:
dispensing from a port or nozzle (extruder 508) a first elongated bead (first thread 602) of a first settable material (made of melt resistant material, e.g. thermosetting plastic or a metal, paragraph [0035]) extending in a first predetermined pattern (“intricate thread-pattern”, paragraph [0076]) on a working form (fabric 504), the first elongated bead having a first cross-section defined by the port or nozzle (cross section of bead 602 defined (limited) by port or nozzle 508, see Fig. 13); and
dispensing from the port or nozzle (extruder 508) or another port or nozzle a second elongated bead (second thread 604) of a second settable material (heat moldable material), extending in a second predetermined pattern (“intricate thread-pattern”, paragraph [0076]) adjacent the first bead (see Fig. 16), the second elongated bead having a second cross section defined by the port or nozzle or the other port or nozzle (cross section of bead 604 defined (limited) by port or nozzle 508, see Fig. 13);
wherein the working form comprises a work surface (fabric 504 is a work surface).
Regarding claim 16, Sterman discloses the second settable material is different from the first settable material (second settable material comprises a heat modable material, while the first settable material comprises a melt resistant material).
Regarding claim 17, Sterman discloses the second elongated bead consists solely of the second settable material (second thread 604 mold solely of heat moldable material)
Regarding claim 18, Sterman discloses the first elongated bead forms a portion of an outer surface of the support member (first elongated bead 602 forms outer surface of support member as shown in Fig. 16).
 
 Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1-2, 5, 7, 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Judson (US 2012/0132208) in view of Bainbridge (US 7,662,468).
Regarding claim 1, Judson discloses (Fig. 1-6 and 15) a support member for use in a sealing assembly of a patient interface device for delivering a flow of a breathing gas to the airway of a patient, the support member (102) comprising: 
a first end (end of 102 coupled to cap portion 772, paragraph [0043]) structured to be coupled to a frame member (frame 990) of the patent interface device (see Fig. 16 and paragraph [0043]); 

a sidewall (outer barrier 108) which extends between the first end and the second end.
Judson discloses the support member is formed of a first bead (paragraph [0038]), but does not disclose that the support member was formed by: applying a first elongated bead of a first settable material extending in a first predetermined pattern on a working form; and applying a second elongated bead of a second settable material extending in a second predetermined pattern adjacent the first bead, wherein at least one of the first elongated bead and the second elongated bead forms a portion of an outer surface of the support member. However, the phrase “the support member was formed by” is interpreted to mean that the limitations that follow are product-by-process limitations, and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, it appears the product of Judson would be the same as claimed even though the claimed steps of forming are not disclosed by Judson. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
However, in an effort to expedite prosecution, Bainbridge teaches (Fig. 20) a support member (padding material, Col. 30 lines 43-50) formed of composite materials, wherein the support member is formed by a method comprising the steps of: applying a first elongated bead (beads 2, 4, 6 of Fig. 20. While Bainbridge shows spherical beads in Fig. 20, Bainbridge discloses that the shape of the bead may include elongated shapes such as ellipsoidal, tear drop, etc., see Col. 25 lines 46-51) of a first settable material (beads 2, 4, and 6 made of material different from the other beads, Col. 30 lines  43-51) extending in a first predetermined pattern on a working form (see pattern in Fig. 20. The beads are placed in a casing material, therefore the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of forming the support member of Judson to include the steps enumerated above, as taught by Bainbridge, for the purpose of creating a complex cushioning material to better seal and enhance cushioning of and conformability to the user (Col. 5 lines 1-10).
Regarding the limitation that the first and second elongated beads are “dispensed”, the phrase “dispensed” is being treated as a product-by-process limitation, and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, it appears the product of modified Judson/Bainbridge would be the same as claimed even though a dispensing step is not disclosed. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Regarding claim 2, the modified Judson/Bainbridge reference does not disclose the first elongated bead has a first cross-sectional area and the second elongated bead has a second cross-sectional area different from the first cross-sectional area. However, Bainbridge teaches (Fig. 21) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the cross sectional areas of the first and second beads of the modified Judson/Bainbridge reference such that the first bead has a first cross-sectional area and the second bead has a second cross-sectional area different from the first cross-sectional area, as taught by Bainbridge, for the purpose of providing a variety of void sizes with a given support material, thereby improving complexity and customability of the support structure (Col. 31 lines 1-5 and 25-42 of Bainbridge).
Regarding claim 5, Bainbridge discloses the first elongated bead (bead 2) is formed from a first material and the second elongated bead (bead 8) is formed from a second material different than the first material (beads 2 and 8 formed of different materials, Col. 30 lines 43-51).
Regarding claim 7, Bainbridge disclose at least one void is defined within the sidewall (voids between the beads in Fig. 20 Bainbridge).
Regarding claim 11, Judson discloses the first end comprises a base portion (cap portion 772) to which the sidewall is coupled and wherein the base portion is structured to be coupled to a frame member of the patient interface device (frame 990 of Fig. 16 Judson).
Regarding claim 12, Judson discloses (Fig. 1-6 and 16) a patient interface device for delivering a flow of breathing gas to the airway of a patient, the interface device comprising: 
a rigid frame member (frame 990); and 
a sealing assembly having a support member (cushion 102) comprising: 
a first end (end of cushion 102 coupled to cap portion 772, paragraph [0043]) coupled to the frame member (see paragraphs [0043]-[0044] and Fig. 16); 

Judson discloses the support member is formed of a first bead (paragraph [0038]) that the support member was formed by: applying a first elongated bead of a first settable material extending in a first predetermined pattern on a working form; and applying a second elongated bead of a second settable material extending in a second predetermined pattern adjacent the first bead, wherein at least one of the first elongated bead and the second elongated bead forms a portion of an outer surface of the support member. However, the phrase “the support member was formed by” is interpreted to mean that the limitations that follow are product-by-process limitations, and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, it appears the product of Judson would be the same as claimed even though the claimed steps of forming are not disclosed by Judson. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
However, in an effort to expedite prosecution, Bainbridge teaches (Fig. 20) a support member (padding material, Col. 30 lines 43-50) formed of composite materials, wherein the support member is formed by: applying a first elongated bead (beads 2, 4, 6 of Fig. 20. While Bainbridge shows spherical beads in Fig. 20, Bainbridge discloses that the shape of the bead may include elongated shapes such as ellipsoidal, tear drop, etc., see Col. 25 lines 46-51) of a first settable material (beads 2, 4, and 6 made of material different from the other beads, Col. 30 lines  43-51) extending in a first predetermined pattern on a working form (see pattern in Fig. 20. The beads are placed in a casing material, therefore the working form is the surface of the casing that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of forming the support member of Judson to include the steps enumerated above, as taught by Bainbridge, for the purpose of creating a complex cushioning material to better seal and enhance cushioning of and conformability to the user (Col. 5 lines 1-10).
Regarding the limitation that the first and second elongated beads are “dispensed”, the phrase “dispensed” is being treated as a product-by-process limitation, and since it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, it appears the product of modified Judson/Bainbridge would be the same as claimed even though a dispensing step is not disclosed. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
 Regarding claim 19, modified Judson/Bainbridge discloses the first elongated bead (beads 2, 4, 6 in Fig. 20 Bainbridge) and the second elongated bead (beads 8-19 in Fig. 20 Bainbridge) are disposed in direct contact with each other (e.g. beads 2 and 8 are in direct contact with one another).

 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Judson (US 2012/0132208) in view of Bainbridge (US 7,662,468, hereinafter Bainbridge ‘468), and further in view of Bainbridge (US 5,920,915, hereinafter Bainbridge ‘915).
Regarding claim 4, the modified Judson/Bainbridge ‘468, in which Bainbridge ‘468 discloses a second cross-sectional area and a first cross-sectional area, but does not disclose the second cross-sectional area is of a different shape than the first cross-sectional area.
However, Bainbridge ‘915 teaches (Fig. 23) a first elongated bead (oblong bead, see Fig. 23 and Col. 8 line 21-24) having a first cross-sectional area and a second elongated bead (cylinder bead, see Fig. 23 and Col. 8 line 21-24) having a second cross-sectional area, wherein the second cross-sectional area is of a different shape than the first cross-sectional area (see Fig. 23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second beads of Bainbridge ‘468 to so that the second cross-sectional area is of a different shape than the first cross-sectional area, as taught by Bainbridge ‘915, for the purpose of providing a complex padding material that is custom designed not only for particular uses but also for particular individuals (Col. 8 lines 34-40).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Judson (US 2012/0132208) in view of Bainbridge (US 7,662,468, hereinafter Bainbridge ‘468), and further in view of Chodowski (US 2014/0326246).
Regarding claim 8, the combined Judson/Bainbridge ‘468 reference discloses at least one void, but does not disclose the at least one void is positioned within the sidewall so as to be disposed adjacent the bridge of the patient's nose when the support member is disposed on the face of the patient. However, Chodowski teaches (Fig. 10-11) at least one void (80) is positioned within the sidewall so as to be disposed adjacent the bridge of the patient's nose (see top void 80) when the support member is disposed on the face of the patient (paragraph [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support member of the combined Judson/Bainbridge ‘468 reference to include at least one void is positioned within the sidewall so as to be disposed adjacent the bridge of the patient's nose when the support member is disposed on the face of the patient, as taught by Chodowski, for the purpose of reducing the stiffness of the support member and the amount of filling material required (paragraph [0057]).
Regarding claim 9, the combined Judson/Bainbridge ‘468 reference discloses at least one void, but does not disclose the at least one void is positioned within the sidewall so as to be disposed adjacent the lower lip of the patient when the support member is disposed on the face of the patient. However, Chodowski teaches (Fig. 10-11) the at least one void (void 80) is positioned within the sidewall so as to be disposed adjacent the lower lip of the patient (bottom left void 80, see Fig. 10) when the support member is disposed on the face of the patient.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support member of the combined Judson/Bainbridge ‘468 reference to include at least one void is positioned within the sidewall so as to be disposed adjacent the lower lip of the patient when the support member is disposed on 
Regarding claim 10, the combined Judson/Bainbridge ‘468 reference discloses at least one void, but does not disclose wherein the at least one void comprises a first void and a second void, wherein the first void is positioned within the sidewall so as to be disposed adjacent a first side of the patient's mouth when the support member is disposed on the face of the patient, and wherein the second void is positioned within the sidewall so as to be disposed adjacent a second side, opposite the first side, of the patient's mouth when the support member is disposed on the face of the patient. However, Chodowski teaches (Fig. 10-11) wherein the at least one void comprises a first void (bottom left void 80 in Fig. 10) and a second void (bottom right void 80 in Fig. 10), wherein the first void is positioned within the sidewall so as to be disposed adjacent a first side of the patient's mouth when the support member is disposed on the face of the patient (see Fig. 10), and wherein the second void is positioned within the sidewall so as to be disposed adjacent a second side, opposite the first side, of the patient's mouth when the support member is disposed on the face of the patient (see Fig. 10 and paragraph [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support member of the combined Judson/Bainbridge ‘468 reference to include a first void and a second void, wherein the first void is positioned within the sidewall so as to be disposed adjacent a first side of the patient's mouth when the support member is disposed on the face of the patient, and wherein the second void is positioned within the sidewall so as to be disposed adjacent a second side, opposite the first side, of the patient's mouth when the support member is disposed on the face of the patient, as taught .

 Response to Arguments
Applicant's arguments filed 5/17/2021 have been fully considered.
Applicant’s arguments regarding objection to drawings have been fully considered, and the objections have been withdrawn by examiner.
Applicant’s arguments and amendments regarding rejection of claims under 35 USC 112b have been fully considered, and the rejections have been withdrawn by the examiner accordingly.
Applicant’s arguments with respect to claim(s) 13 as being rejected under 35 USC 102(a)(1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding rejection of claims 1 and 12 under 35 USC 103, applicant argued that the prior art applied in the previous rejection does not disclose the amended limitations added to the claims. However, as noted by applicant in Claim Rejections- 35 USC 112b section of the Remarks (page 6 paragraphs 4 and page 7 paragraphs 1-2 of Remarks), the amended limitations are product-by-process limitations. Applicant is reminded that it has been held that a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore it appears the product of modified Judson/Bainbridge would be the same as claimed even though a dispensing step is not disclosed. See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rusakov (CA 2845371) discloses a method of forming a support member that includes first beads of a first material and second beads of a second material.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785